Citation Nr: 0941204	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009) for contraction of human 
immunodeficiency virus (HIV) resulting from a blood 
transfusion.  

2. Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
contraction of hepatitis C resulting from a blood 
transfusion.  

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
contraction of hepatitis B resulting from a blood 
transfusion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1978 
to March 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO found no new 
and material evidence had been submitted for a claim for 
service connection for HIV and for a claim for service 
connection for hepatitis C.  Entitlement to compensation 
under 38 U.S.C.A. § 1151 for Hepatitis B was also denied.  

The Veteran testified before the undersigned at a Board 
hearing in February 2009.  A transcript has been associated 
with the file.  

A review of the claims file and of the February 2009 hearing 
transcript shows that the claims regarding HIV and hepatitis 
C were improperly characterized as service connection claims 
in the April 2006 RO rating decision and March 2007 statement 
of the case.  (Transcript, p 15-16.)  The Board recognizes 
the claims as set forth above in the issues section.  

The issues of compensation under 38 U.S.C.A. § 1151 for 
contraction of human immunodeficiency virus (HIV), hepatitis 
C, and hepatitis B all resulting from a blood transfusion are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1. A June 2001 rating decision denied compensation under 
38 U.S.C.A. § 1151 for contraction of HIV resulting from a 
blood transfusion; the Veteran did not file a notice of 
disagreement and the rating decision became final.  

2. Evidence received since the June 2001 rating decision 
denying compensation under 38 U.S.C.A. § 1151 for contraction 
of HIV resulting from a blood transfusion raises a reasonable 
possibility of substantiating the claim.  

3. A June 2001 rating decision denied compensation under 
38 U.S.C.A. § 1151 for contraction of hepatitis C resulting 
from a blood transfusion; the Veteran did not file a notice 
of disagreement and the rating decision became final.  

4. Evidence received since the June 2001 rating decision 
denying compensation under 38 U.S.C.A. § 1151 for contraction 
of hepatitis C resulting from a blood transfusion raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The June 2001 rating decision that denied a claim under 
38 U.S.C.A. § 1151 for contraction of HIV resulting from a 
blood transfusion is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2. Evidence received since the June 2001 decision is new and 
material, and the Veteran's claim under 38 U.S.C.A. § 1151 
for contraction of HIV resulting from a blood transfusion is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  

3. The June 2001 rating decision that denied a claim under 
38 U.S.C.A. § 1151 for contraction of hepatitis C resulting 
from a blood transfusion is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

4. Evidence received since the June 2001 decision is new and 
material, and the Veteran's claim under 38 U.S.C.A. § 1151 
for contraction of hepatitis C resulting from a blood 
transfusion is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied with regard to the Veteran's claim to reopen the 
previously denied issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for contraction of HIV and hepatitis C 
resulting from a blood transfusion, the Board concludes that 
this law does not preclude an adjudication of this matter.  
The Board is taking action favorable to the Veteran with 
regard to the new and material issue on appeal, and a 
decision at this point poses no risk of prejudice to him.  
See, Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

III. Analysis

In June 2001, the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for "HIV positive status as secondary to 
endoscopic procedures due to duodenal ulcer" because there 
was no nexus between VA treatment and the onset of HIV in the 
evidentiary record.  The RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for "hepatitis C 
secondary to endoscopic procedures due to duodenal ulcer" 
because there was no present disability shown or suggestion 
in the record that hepatitis C was related to VA treatment.  

The Board finds that new and material evidence has been 
received subsequent to the June 2001 decision.  

Prior to the June 2001 decision, the evidence consisted of 
service treatment records and VA medical records.  In an 
August 2000 VA record, the Veteran reported being diagnosed 
with HIV in 1986.  The earliest documentation that recorded a 
diagnosis of HIV was a VA record from October 1989.  

Following the June 2001 decision, the additional evidence 
consists of a September 2005 VA infectious disease note which 
shows that the Veteran tested positive for hepatitis C.  An 
August 1989 VA medical certificate shows the Veteran was HIV 
positive and that he became aware after going to the Red 
Cross for blood donation.  Many VA records from March 1988 
show the Veteran received three blood transfusions during an 
endoscopy procedure at a VA medical center.  These records 
include a discharge summary, progress notes, a medical 
intensive care unit transfer note, and blood transfusion 
records.  

This new evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the two claims.  The evidence 
of blood transfusions in March 1988 helps to support the 
Veteran's claims for compensation under 38 U.S.C.A. § 1151.  
The September 2005 VA infectious disease note shows the 
Veteran had a positive lab result for hepatitis C, which also 
forwards his claim.  As the evidence is considered new and 
material, the claims for contraction of HIV and hepatitis C 
resulting from VA medical treatment are reopened.  


ORDER

New and material evidence has been received to reopen the 
claim for compensation under 38 U.S.C.A. § 1151 for 
contraction of HIV resulting from a blood transfusion.  

New and material evidence has been received to reopen the 
claim for compensation under 38 U.S.C.A. § 1151 for 
contraction of hepatitis C resulting from a blood 
transfusion.  


REMAND

An October 2000 document reflects that the Veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  SSA records have not yet been 
requested and are not in the claims file.  On remand, SSA 
records should be obtained and associated with the claims 
folder.  Negative responses should be documented.  

A notarized statement by a service officer indicates that he 
was told by an individual in the Infectious Disease section 
of the San Juan VA Medical Center that testing of blood 
products for hepatitis B and C took place from 1991 and 
testing for HIV began subsequent to 1991.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA, all records 
related to the Veteran's claim for Social 
Security benefits, including all medical 
records and copies of all decisions or 
adjudications.  Associate these records 
with the claims file.  A negative response 
is requested and should be documented in 
the file.  

2. Return the claims folder to the March 
2006 VA examiner, if available (or another 
physician if not), who commented on the 
etiology of the disabilities in question 
and ask whether that opinion is changed in 
any way in light of the September 2006 
certified statement by the service 
officer.  A rationale should be included.

3. Re-adjudicate the claims for 
compensation under 38 U.S.C.A. § 1151 for 
contraction of HIV, hepatitis C and 
hepatitis B resulting from a blood 
transfusion.  If the decision remains in 
any way adverse to the appellant, he and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


